 
Exhibit 10.4
MEDOVEX CORPORATION
 
CERTIFICATE OF DESIGNATION OF PREFERENCES, 
RIGHTS AND LIMITATIONS
OF
SERIES A CONVERTIBLE PREFERRED STOCK
 
PURSUANT TO SECTION 78 OF THE
NEVADA REVISED STATUTES
 
The undersigned, Chief Executive Officer of Medovex Corporation, a Nevada
corporation (the “Corporation”) DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors of the Corporation by
unanimous written consent on February 3, 2017;
 
WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Articles of Incorporation of the Corporation (the
“Articles”), to provide by resolution or resolutions for the issuance of 500,000
shares of Preferred Stock, par value $0.001 per share, of the Corporation, in
such series and with such designations, preferences and relative, participating,
optional or other special rights and qualifications, limitations or restrictions
as the Corporation’s Board of Directors shall fix by resolution or resolutions
providing for the issuance thereof duly adopted by the Board of Directors; and
 
WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a new series of Preferred Stock
and the number of shares constituting such series.
 
NOW, THEREFORE, BE IT RESOLVED:
 
Section 1. Designation and Authorized Shares. The Corporation shall be
authorized to issue forty five thousand (45,000) shares of Series A Convertible
Preferred Stock, par value $0.001 per share (the “Series A Preferred Stock”).
 
Section 2. Stated Value. Each share of Series A Preferred Stock shall have a
stated value of $0.001 (the “Stated Value”).
 
Section 3. Liquidation.
 
(a) Upon the liquidation, dissolution or winding up of the business of the
Corporation, whether voluntary or involuntary, each holder of Series A Preferred
Stock shall be entitled to receive, for each share thereof, out of assets of the
Corporation legally available therefor, a preferential amount in cash equal to
(and not more than) the Stated Value. All preferential amounts to be paid to the
holders of Series A Preferred Stock in connection with such liquidation,
dissolution or winding up shall be paid before the payment or setting apart for
payment of any amount for, or the distribution of any assets of the Corporation
to the holders of (i) any other class or series of capital stock whose terms
expressly provide that the holders of Series A Preferred Stock should receive
preferential payment with respect to such distribution (to the extent of such
preference) and (ii) the Corporation’s common stock (the “Common Stock”). If
upon any such distribution the assets of the Corporation shall be insufficient
to pay the holders of the outstanding shares of Series A Preferred Stock (or the
holders of any class or series of capital stock ranking on a parity with the
Series A Preferred Stock as to distributions in the event of a liquidation,
dissolution or winding up of the Corporation) the full amounts to which they
shall be entitled, such holders shall share ratably in any distribution of
assets in accordance with the sums which would be payable on such distribution
if all sums payable thereon were paid in full.
 
(b) Any distribution in connection with the liquidation, dissolution or winding
up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made
in cash to the extent possible. Whenever any such distribution shall be paid in
property other than cash, the value of such distribution shall be the fair
market value of such property as determined in good faith by the Board of
Directors of the Corporation.
 
 

 
 
 
 

 
 
-1-

 
 
Section 4. Conversion.
 
(a) Conversion Right. Each share of Series A Preferred Stock may, from time to
time, be converted into shares of fully paid and nonassessable shares of Common
Stock (the “Conversion Shares”) at a rate of one hundred (100) shares of the
Company’s Common Stock for every share of Series A Preferred Stock.
 
 (b) Conversion Procedure. In order to exercise the conversion privilege under
this Section 4, the holder of any shares of Series A Preferred Stock to be
converted shall give written notice to the Corporation at its principal office
that such holder elects to convert such shares of Series A Preferred Stock or a
specified portion thereof into shares of Common Stock as set forth in such
notice. At such time as the certificate or certificates representing the Series
A Preferred Stock which has been converted are surrendered to the Corporation,
the Corporation shall issue and deliver a certificate or certificates
representing the number of shares of Common Stock determined pursuant to this
Section 4. In case of conversion of only a part of the shares of Series A
Preferred Stock represented by a certificate surrendered to the Corporation, the
Corporation shall issue and deliver a new certificate for the number of shares
of Series A Preferred Stock which have not been converted. Until such time as
the certificate or certificates representing Series A Preferred Stock which has
been converted are surrendered to the Corporation and a certificate or
certificates representing the Common Stock into which such Series A Preferred
Stock has been converted have been issued and delivered, the certificate or
certificates representing the Series A Preferred Stock which have been converted
shall represent the shares of Common Stock into which such shares of Series A
Preferred Stock have been converted. The Corporation shall pay all documentary,
stamp or similar issue or transfer tax due on the issue of shares of Common
Stock issuable upon conversion of the Series A Preferred Stock.
 
 (c) Maximum Conversion. Notwithstanding anything to the contrary contained
herein, a holder of shares of Series A Preferred Stock shall not be entitled to
convert shares of Series A Preferred Stock if upon such conversion the number of
shares of Common Stock to be received, together with the number of shares of
Common Stock beneficially owned by the holder and its affiliates on the
conversion date, would result in beneficial ownership by the holder and its
affiliates of more than 4.99% of the outstanding shares of Common Stock of the
Corporation on such conversion date.  For the purposes of the provision in the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  The holder shall have the authority
and obligation to determine whether the restriction contained in this Section
4(c) will limit any conversion hereunder and to the extent that the holder
determines that the limitation contained in this Section applies, the
determination of the number of shares of Series A Preferred Stock that are
convertible shall be the responsibility and obligation of the holder.    
 
Section 5. Voting.  Except as otherwise expressly required by law, the
conversion limitations of Section 4(c) or this Section 5, each holder of Series
A Preferred Stock shall be entitled to vote on all matters submitted to
shareholders of the Corporation and shall be entitled to one vote for each share
of Series A Preferred Stock owned on the record date for the determination of
shareholders entitled to vote on such matter or, if no such record date is
established, on the date such vote is taken or any written consent of
shareholders is solicited. Except as otherwise required by law or this Section
5, the holders of shares of Series A Preferred Stock shall vote together with
the holders of Common Stock on all matters and shall not vote as a separate
class.
 
Section 6. Other Provisions.
 
(a)            Reservation of Common Stock. The Corporation shall at all times
reserve from its authorized Common Stock a sufficient number of shares to
provide for conversion of all Series A Preferred Stock from time to time
outstanding.
 
(b)            Record Holders. The Corporation and its transfer agent, if any,
for the Series A Preferred Stock may deem and treat the record holder of any
shares of Series A Preferred Stock as reflected on the books and records of the
Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary.
 

 

 
 
 
 

 
 
-2-

 
 
Section 2.                      Restriction and Limitations. Except as expressly
provided herein or as required by law so long as any shares of Series A
Preferred Stock remain outstanding, the Corporation shall not, without the vote
or written consent of the holders of at least a majority of the then outstanding
shares of the Series A Preferred Stock, take any action which would adversely
and materially affect any of the preferences, limitations or relative rights of
the Series A Preferred Stock.
 
Section 3.                      Certain Adjustments.
(a)            Stock Dividends and Stock Splits. If the Corporation, at any time
while the Series A Preferred Stock is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Corporation pursuant to the Series A
Preferred Stock), (B) subdivide outstanding shares of Common Stock into a larger
number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Corporation, each share of Series A Preferred Stock shall receive such
consideration as if such number of shares of Series A Preferred had been,
immediately prior to such foregoing dividend, distribution, subdivision,
combination or reclassification, the holder of the number of shares of Common
Stock into which it could convert at such time. Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
(b)            Fundamental Transaction. If, at any time while the Series A
Preferred Stock is outstanding, (A) the Corporation effects any merger or
consolidation of the Corporation with or into another Person, (B) the
Corporation effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Corporation or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (D) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Series
A Preferred Stock, the Holders shall have the right to receive, for each share
of Common Stock that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of such shares of Common
Stock.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designation this 8th day of February 2017.
 
 
MEDOVEX CORPORATION 
   
 
 
By:  
/s/ Jeffrey Wright

 
 
Name: 
Jeffrey Wright
 
 
Title: 
Chief Financial Officer
 

 
 
 
 

 
 
 
 

 
 
-3-
